Affirmed as Modified; Opinion Filed March 19, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01135-CR

                 CORNELIUS ASHLEY PALMER, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

               On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1814053-V

                        MEMORANDUM OPINION
                    Before Justices Schenck, Smith, and Garcia
                            Opinion by Justice Schenck
      A jury found appellant Cornelius Ashley Palmer guilty of continuous sexual

abuse of a child under the age of 14 and assessed punishment at sixty-five years

confinement. In four issues, appellant urges the trial court erred in (1) failing to

instruct the jury that appellant was not eligible for parole, (2) (3) in allowing the

State to show clips of a video recording of a family trip into the woods during the

guilt-innocence phase of trial, and (4) in denying his request for a mistrial based

upon alleged juror misconduct. In one cross issue, the State requests that we reform

the judgment to show that sex-offender registration requirements apply and that the
complainant was twelve years old at the time of the offense. We modify the trial

court’s judgment and affirm as modified. Because all issues are settled in law, we

issue this memorandum opinion. TEX. R. APP. P. 47.4.

                                  BACKGROUND

      The complainant, L.P., was born on September 24, 2004. She is appellant’s

biological daughter. L.P. lived with her maternal grandmother until appellant gained

custody of her at the age of seven. She then began living with appellant and his

girlfriend. Appellant and his girlfriend later had a son, C.P. Appellant’s other

daughter from another relationship, O.P., lived with appellant’s aunt Linda. For a

time, O.P. stayed at appellant’s house on the weekends.

      After L.P. entered middle school, appellant began saying things to her that

made her uncomfortable, including that she was not allowed to have a boyfriend

because he was her boyfriend, and that her legs looked “nice” when she shaved them.

Appellant repeatedly asked L.P. if she thought he was attractive and beat L.P. as a

regular form of punishment, including when he found out that she had a boyfriend.

      Appellant also began touching her in ways that made her uncomfortable. The

first instance L.P. recalled occurred when she was twelve years old on a summer

night after the family returned home from a party. Appellant and his girlfriend were

separated at that time. L.P. recalled that appellant was very drunk and made her

sleep downstairs with him on a couch in the living area. Appellant touched L.P. in



                                        –2–
a manner all concede to be unlawful that night and, from that point forward, it

seemed to L.P. like the abuse occurred almost every day.

      L.P. recalled that on October 1, 2017, she, appellant, and C.P. visited

appellant’s brother. They went hiking in the woods and appellant and his brother

shot guns. Appellant made a recording during the outing and posted it on a social

media site. While driving home, appellant unlawfully touched L.P. Once they

arrived home, the abuse continued until L.P. told appellant to stop. Appellant

became angry and stormed off. The abuse stopped for a couple of months but

resumed sometime around Christmas.

      Shortly thereafter, L.P. told her sister O.P. about the abuse. O.P. relayed her

conversation with L.P. to her great aunt Linda, and Linda called L.P. to ask if the

allegations were true. L.P. admitted there were true and Linda told L.P. she needed

to tell someone. L.P. responded, stating she was not ready to do so because she was

afraid of her father. On January 17, 2018, L.P. told her school counselor about the

abuse. L.P. was in the seventh grade at that time. The counselor reported the abuse

and L.P. was placed into the custody of Child Protective Services after being

interviewed at the Child Advocacy Center.

      Detective Michael Hernandez of the Cedar Hill Police Department observed

L.P.’s forensic interview while other detectives made contact with appellant.

Appellant agreed to accompany Detective Hernandez’s partner to the Cedar Hill

police state for an interview. After being read his Miranda rights, appellant agreed

                                        –3–
to speak with Detective Hernandez and denied L.P.’s allegations of sexual abuse.

Appellant appeared to be intoxicated or under the influence of some substance

during the interview. Detective Hernandez asked appellant about the outing into the

woods that L.P. had described during her interview. He confirmed that he, his

brother, L.P., C.P. and another family member were present that day and that he and

his brother discharged firearms. At the conclusion of the interview, Detective

Hernandez placed appellant under arrest.

      At trial, the State’s witnesses were L.P., O.P., Linda, Detective Hernandez,

Kimberly Skidmore—the forensic interviewer, Pamela Simmons—the forensic

nurse examiner at Cook Children’s Medical Center who performed an examination

on L.P., and Dr. Katrina Cook—an expert in the area of child sexual abuse.

Appellant’s sole witness was an attorney who filed a lawsuit at appellant’s request

in 2018 to establish the paternity of O.P. Through that attorney appellant attempted

to suggest Linda may have been motivated to coax L.P. into making the allegations

of abuse because of the threat appellant posed to her continued possession of O.P.

That attorney acknowledged that the suit was not served on Linda and had been

dismissed. At the conclusion of the guilt-innocence phase of trial, the jury found

appellant guilty of continuous sexual abuse of a child.

      During the punishment phase of trial, the State called L.P., Linda, Sarah

Switzer—a licensed professional counselor who had provided therapy for L.P., and

Darrell Doty—an investigator with the Dallas County District Attorney’s office,

                                        –4–
who compared fingerprint cards provided to him, to establish the fact that appellant

had prior convictions for possession of one gram or more but less than four grams

of cocaine and fraudulent use or possession of an ID.

        During the punishment phase, the parties notified the trial court of a

conversation between Lewisville Police Officer Jeffrey Persinger, who the State

planned to call as a witness, and a juror. Appellant’s counsel asked the trial court to

declare a mistrial. The trial court conducted a hearing outside the presence of the

jury and, after hearing testimony from five witnesses, denied appellant’s motion.

The trial court also denied appellant’s requests to remove two jurors and to strike the

officer from the State’s witness list. Thereafter, the State introduced evidence of

appellant’s June 9, 2018 arrest for driving while intoxicated and the discovery of a

loaded firearm in the vehicle through Sergeant Craig Barnhardt of the Lewisville

Police Department, rather than Officer Persinger.        Finally, Darren Hodge, an

investigator with the Dallas County District Attorney’s office, testified about

weapons depicted in various photographs admitted into evidence.

        The jury assessed punishment at sixty-five years’ confinement.

                                     DISCUSSION

   I.      Jury Instruction

        In his first issue, appellant claims that the trial court erred in denying his

request for a jury instruction advising that he is not eligible for parole and that any



                                         –5–
sentence assessed against him would be served in its entirety.1 The State asserts the

trial court was not required to give the jury instruction because appellant was found

guilty of continuous sexual abuse of a child.

        In reviewing a claim of jury charge error, we first determine whether error

exists. Middleton v. State, 125 S.W.3d 450, 453 (Tex. Crim. App. 2003). If no error

exists, the inquiry ends there. Kirsch v. State, 357 S.W.3d 645, 649 (Tex. Crim.

App. 2012). If error exists, we analyze that error for harm. Middleton, 125 S.W.3d

at 453.

        The trial court is required to give the jury a written charge “setting forth the

law applicable to the case; not expressing any opinion as to the weight of the

evidence, not summing up the testimony, discussing the facts or using any argument

in his charge calculated to arouse the sympathy or excite the passions of the jury.”

TEX. CODE CRIM. PROC. ANN. art. 36.14. Normally, if a jury-charge instruction is not

derived from the code, it is not “applicable law” under article 36.14. Walters v.

State, 247 S.W.3d 204, 214 (Tex. Crim. App. 2007).

        Article 37.07, section 4 of the code of criminal procedure provides the

instructions that trial courts are required to give juries to inform them about the law

of parole. TEX. CODE CRIM. PROC. ANN. art. 37.07, § 4; see Taylor v. State, 233




    1
     Notwithstanding its denial of appellant’s request, the trial court informed appellant’s counsel that he
could talk about appellant’s ineligibility for parole during his closing argument. Appellant’s counsel did
so.
                                                   –6–
S.W.3d 356, 359 (Tex. Crim. App. 2007). These instructions explain the concepts

of good time and parole, state the defendant’s eligibility for parole in terms of

calendar years or sentence portion, and state that no one can predict whether parole

or good conduct time might be applied to the defendant. Luquis v. State, 72 S.W.3d

355, 366 (Tex. Crim. App. 2002). However, the requirements of Article 37.07,

section 4 do not apply to a conviction arising under section 21.02 of the penal code.

TEX. CODE CRIM. PROC. ANN. art. 37.07, § 4. Appellant was convicted of continuous

sexual abuse of a child, a violation of section 21.02 of the penal code. See TEX.

PENAL CODE ANN. § 21.02(b). Thus, the instructions to inform a jury about the law

of parole contained in article 37.07 do not apply to appellant.

      In a case similar to the one presented here, a defendant convicted of

continuous sexual abuse of a child complained on appeal that the trial court erred

when it denied his request to include an instruction in the punishment charge

advising the jury that he would not be eligible for parole. Cross v. State, No. 09-11-

00406-CR, 2012 WL 6643832, at *4 (Tex. App.—Beaumont Dec. 19, 2012, pet.

ref’d) (mem. op., not designated for publication). In that case, our sister court of

appeals concluded the trial court did not err by refusing the defendant’s requested

instruction concerning his ineligibility for parole because his requested instruction

was a special, non-statutory instruction. Id. at *5.

      We likewise conclude the instruction appellant requested about his

ineligibility for parole was a special, non-statutory instruction. In the absence of a

                                         –7–
statutorily required instruction that appellant was not eligible for parole, the court’s

charge to the jury omitting this instruction was not erroneous. Walters, 247 S.W.3d

at 214. Accordingly, we overrule appellant’s first issue.

   II.      Admission of Evidence

         In his second and third issues, appellant urges the trial court erred in admitting

clips of a video recording depicting him using profanity and firing a handgun during

a trip into the woods with L.P. and others on a day L.P. claimed one of the instances

of abuse occurred because they were irrelevant and posed a risk of unfair prejudice.

         “We review the trial court’s decision to admit or exclude evidence, as well as

its decision as to whether the probative value of evidence was substantially

outweighed by the danger of unfair prejudice, under an abuse of discretion

standard.” Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010). Under

that standard, we must uphold the trial court’s ruling so long as it is within the zone

of reasonable disagreement. Cameron v. State, 241 S.W.3d 15, 19 (Tex. Crim. App.

2007).

         The trial court admitted the video recording of the trip into the wood and

allowed the State to show the jury five video clips from the recording. The first clip

shows the individuals who participated in the outing into the woods and commentary

from appellant about their trip, which includes some profanity. In the second clip,

appellant is facing the camera and gunshots are heard in the background. Appellant

fires a handgun in the third clip. In the fourth clip, L.P. and C.P. are sitting on the

                                            –8–
ground and appellant comments L.P. looks like a star and asks if she is wearing

make-up before instructing her to change C.P.’s diaper. In the final clip, appellant

again uses profanity and indicates they would be out in the woods for approximately

another hour “until 8:30 or so.”

      Appellant first contends that this evidence should not have been admitted

because it “was not necessary to the jury’s understanding of any sexual offense that

happened later that night.”

      Evidence is relevant if it has any tendency to make a fact more or less probable

than it would be without the evidence and the fact is of consequence in determining

the action. TEX. R. EVID. 401. The State was required to prove two or more acts of

sexual abuse against L.P. during a period of thirty or more days. L.P.’s outcry and

trial testimony described an incident of sexual abuse occurring on October 1, 2017,

after a day of hiking. Video evidence confirming her account of the individuals

present and the timeline of the events that day was relevant to the State’s case in

chief. See id. (evidence is relevant if it has any tendency to make a fact more or less

probable than it would be without the evidence and the fact is of consequence in

determining the action). Accordingly, we overrule appellant’s second issue.

      Relevant evidence is admissible unless specifically prohibited.         Id. 402.

Relying on Rule 403 of the rules of evidence, appellant claims any probative value

of the video shown to the jury is greatly outweighed by the unfair prejudice it

created. Rule 403 favors admission of relevant evidence and carries a presumption

                                         –9–
that relevant evidence will be more probative than prejudicial. Allen v. State, 108

S.W.3d 281, 284 (Tex. Crim. App. 2003).

      In considering a Rule 403 objection, the trial court must balance the inherent

probative force of the proffered item of evidence along with the proponent’s need

for that evidence against (1) any tendency of the evidence to confuse or distract the

jury from the main issues, (2) any tendency of the evidence to be given undue weight

by a jury that has not been equipped to evaluate the probative force of the evidence,

and (3) the likelihood that presentation for the evidence will consume an inordinate

amount of time or merely repeat evidence already admitted. Gigliobianco v. State,

210 S.W.3d 637, 641–642 (Tex. Crim. App. 2006).

      Rule 403 does not require that the trial court perform the balancing test on the

record. Hitt v. State, 53 S.W.3d 697, 706 (Tex. App.—Austin 2001, pet. ref’d). In

overruling a Rule 403 objection, the trial court is assumed to have performed a Rule

403 balancing test and determined the evidence was admissible. Id. There is a

presumption that relevant evidence is more probative than prejudicial. Williams v.

State, 958 S.W.2d 186, 196 (Tex. Crim. App. 1997). In reviewing the trial court’s

balancing determination under Rule 403, we are to “reverse the trial court’s

judgment rarely and only after a clear abuse of discretion.” Mozon v. State, 991

S.W.2d 841, 847 (Tex. Crim. App. 1999).

      This case involved a delayed outcry of sexual abuse. Forensic evidence was

not available due to the timing of the outcry. Appellant denied committing the

                                        –10–
offense. The specific portions of the video were chosen to corroborate L.P.’s

account of the abuse and the surrounding circumstances and were thus probative.

      Any tendency of the evidence to suggest a decision on an improper basis

because appellant used profanity during a family outing or that he engaged in

recreational shooting was minimal in this case involving sexual abuse of a child.

      The video did not distract from the main issue at trial or have any tendency to

be given undue weight by a jury ill-equipped to evaluate the probative force of the

evidence. Evidence corroborating details of L.P.’s account of the events surrounding

one of the incidents of abuse was not a distraction from the central issue of abuse.

Moreover, the presentation of the video clips did not consume an inordinate amount

of time. The length of the clips in total, was less than five minutes.

      Having considered the relevant facts, we conclude the trial court could have

reasonably determined that the prejudicial effect of the video clips did not

substantially outweigh their probative value. We therefore conclude the trial court

did not abuse its discretion in overruling appellant’s Rule 403 objection. We

overrule appellant’s third issue.

   III.   Alleged Juror Misconduct

      In his fourth issue, appellant claims the trial court erred in failing to grant a

mistrial based on juror misconduct. We review a trial court’s denial of a motion for

mistrial for an abuse of discretion. Ocon v. State, 284 S.W.3d 880, 884 (Tex. Crim.

App. 2009). We view the evidence in the light most favorable to the trial court’s

                                        –11–
ruling, considering only those arguments before the court at the time of the ruling.

Wead v. State, 129 S.W.3d 126, 129 (Tex. Crim. App. 2004). The ruling must be

upheld if it was within the zone of reasonable disagreement. Id.

      A mistrial is an appropriate remedy in extreme circumstances for a narrow

class of highly prejudicial and incurable errors. Hawkins v. State, 135 S.W.3d 72,

77 (Tex. Crim. App. 2004). Where alleged juror misconduct is asserted, questioning

jurors who allegedly participated in misconduct is a less drastic remedy than a

mistrial. Ocon, 284 S.W.3d at 886.

      A juror must make decisions at the guilt and punishment phases using

information obtained in the courtroom: the law, the evidence, and the trial court’s

instructions. Granados v. State, 85 S.W.3d 217, 235 (Tex. Crim. App. 2002). “No

person shall be permitted to converse with a juror about the case on trial except in

the presence and by the permission of the court.” TEX. CODE CRIM. PROC. ANN. art.

36.22. The primary goal of article 36.22 is to insulate jurors from outside influence.

Chambliss v. State, 647 S.W.2d 257, 266 (Tex. Crim. App. 1983). If a violation is

shown, the effectiveness of possible remedies will be determined in part by whether

the conversation influenced the juror. Ocon, 284 S.W.3d at 884.

      “A violation of Article 36.22, once proven by the defendant, triggers a

rebuttable presumption of injury to the accused, and a mistrial may be warranted.”

Ocon, 284 S.W.3d at 884. To invoke this presumption, however, the defendant must

first show the communication involved matters concerning the defendant’s trial.

                                        –12–
Chambliss, 647 S.W.2d at 266. The State may rebut the presumption of harm by

showing that the defendant has not in fact been injured, i.e., that the case was not

discussed or that nothing prejudicial about the accused was said. See Gates v. State,

24 S.W.3d 439, 443 (Tex. App.—Houston [1st Dist.] 2000, pet. ref’d) (holding that

the State rebutted the presumption of harm when the victim’s son communicated

with a juror prior to his testimony at trial because the only new information the son

conveyed to the juror was that he was a witness in the case). When determining

whether the State sufficiently rebutted the presumption of harm, the reviewing court

views the evidence in the light most favorable to the trial court’s ruling and defers

to the trial court’s resolution of historical facts and its determinations concerning

credibility and demeanor. Quinn v. State, 958 S.W.2d 395, 401–02 (Tex. Crim. App.

1997).

      During the punishment phase of trial, the parties notified the trial court of a

conversation between a potential State witness and a juror. The trial court conducted

a hearing outside the presence of the jury during which five witnesses testified.

Those witnesses were Officer Jeffrey Persinger, the juror who spoke to the officer

(“Juror 1”), another juror who heard and participated in a portion of the conversation

(“Juror 2”), and two other jurors who were questioned about over hearing a reference

to the conversation in the jury room.

      Officer Persinger testified that he spoke to a gentleman in the hallway outside

the courtroom earlier that morning and when he realized the man was a juror in the

                                        –13–
case, left the area, and informed the prosecutor of the conversation.          Officer

Persinger indicated he conversed with the juror for approximately fifteen minutes.

Officer Persinger described the subject matter of the conversation as follows:

      He came in, sat down in the hall directly across from me. He looked
      over, he goes, oh, you’re from Lewisville, I live in Coppell. So we
      talked about living in the city. He mentioned that his wife is a -- a high
      school teacher. We started talking about kids, how they are nowadays,
      they’re not like what we were growing up, where, you know, discipline
      and everything else, how that has changed throughout the years. We
      talked about how many officers the Coppell Police Department has,
      how many we have. We then talked about the FARO scanners, how we
      use those on crime scenes while working accidents. After that, we start
      -- started talking about gun safety, how, you know, nowadays, you have
      all these mass shootings, but when we were kids, we’d -- we would go
      to school with our guns in our vehicles, get out of school, go hunting.
      He then mentioned, what are you here for. I pointed to the court. He
      goes, I’m here for the same thing. And about 30 seconds after that, I
      got up and left.

Officer Persinger also testified that they discussed firearm and gun safety and that

he knew the man who taught the juror’s concealed handgun course. Officer

Persinger testified that he did not discuss the case with the juror or even say he was

there to testify; instead, he gestured toward the courtroom.        Officer Persinger

indicated another man participated in a portion of the conversation about laser

scanners. He did not see a juror badge on either man.

      Juror 1 testified that he had a conversation lasting “[l]ess than 10 minutes”

with an officer outside the courtroom. He indicated there were a few other people

outside the courtroom as well and that another juror participated in a portion of the

conversation regarding laser scanning. He described the conversation as “a hundred-

                                        –14–
percent small talk” and described the conversation about firearm class and firearm

safety as follows:

      You know, a lot of our neighbors, you know, took the class just so we
      can be educated, educated on how -- how it works, and, you know, and
      understand how -- how to protect, you know, ourselves. I said it’d be
      kind of neat to teach little -- to teach young kids the rules and -- and
      how that works so that everyone has a better understanding of safety,
      and he kind of agreed. He goes, back in the old days, you know, we
      didn’t have those things. Back when I grew up, he goes, we’d have a
      shotgun on the back of the truck, we’d be driving down the road. I go,
      times have changed. He goes, yes.

He also testified about the conclusion of the interaction with the officer, stating that

when the officer pointed to the door of the courtroom, he said, “oh, okay, so I think

our conversation’s over.”

      Juror 1 indicated that he then walked away with the other juror and did not

talk to the other juror anymore after that. In response to questioning by the trial

court, Juror 1 testified that nothing about the experience that morning would cause

him “to not be fair to one side or the other.” He initially stated that he would believe

the officer when he testified, but then clarified that his mind was “very open” and

answered affirmatively when the trial court asked if he would listen to what the

officer said, and “if you believe it, you’ll believe it, and if you don’t believe it, then

you won’t.”

      Juror 2 acknowledged that he sat outside the courtroom near Juror 1 and a

police officer earlier that morning. He sat outside the courtroom for “between 5 to

10 minutes at the most,” while he ate a banana. He testified that Juror 1 was speaking

                                          –15–
to the officer when he sat down near them and he joined in a portion of the

conversation about laser technology because he utilized similar technology in his

profession. He did not talk about firearms or a concealed handgun course and did

not hear any discussion of those topics. He walked away to dispose of his banana

peel and the officer was gone when he returned.

       In response to questioning from appellant’s counsel, Juror 2 stated he thought

the officer seemed like a “good guy” and formed the opinion that the officer was

trustworthy. Juror 2 indicated that, while they were in the jury room, Juror 1

referenced the police officer and whispered to him that “he felt like he shouldn’t

have had that conversation.” He admitted it was possible Juror 1 spoke louder than

a whisper but stated no one in the jury room “heard it, or nobody appeared to hear

it, or react to it, or anything like that.”

       Juror 2 identified the two jurors who were closest to him when Juror 1 spoke

to him in the jury room and indicated that he did not see them react. Juror 2 also

indicated that he would listen to the officer’s testimony to decide if he was telling

the truth, that he was “open and persuadable” regarding the officer’s testimony, and

that he could set the conversation aside, listen to the officer’s testimony, and

determine whether he believed the testimony to be credible and truthful or not.

       One of the two jurors identified by Juror 2 testified that he was late to court

that morning and did not hear “two jurors speak with each other about a conversation

that they might have had with a potential witness in [the] case.” Likewise, the other

                                              –16–
juror identified by Juror 2 denied hearing a conversation in the jury room about a

conversation with a potential witness.

      Appellant’s counsel requested a mistrial based on juror misconduct and “State

communication with a juror” “without the Defense being present and outside of

court.” He characterized Juror 1 as “very defensive” and claimed he lied to the court

about mentioning the conversation in the jury room. He also argued that the juror

“said twice that he had formed an opinion for the officer’s truthfulness.” The

prosecutor responded that a mistrial was not an appropriate remedy and that juror

misconduct had not been proven. She further argued that she did not “believe there

was any intentional lying” by Juror 1 and reminded the court that he said his mind

was persuadable. The State offered that “at the very most” the trial court could

excuse Juror 1 as disabled if the court did not agree that he was “still persuadable”

regarding the officer’s testimony and credibility. The trial court denied appellant’s

motion for a mistrial.

      Thereafter, appellant’s counsel requested that Juror 1 be struck from the jury

because “he’s been compromised” as well as the removal of Juror 2. The State

argued that both jurors were still qualified to serve on the jury. The trial court denied

appellant’s requests to remove the jurors. The trial court also denied appellant’s

request to strike the officer from the witness list.

      Having reviewed the record, we conclude appellant failed to show that the

communication at issue involved matters concerning appellant’s trial. See

                                          –17–
Chambliss, 647 S.W.2d at 266. Further, while Jurors 1 and 2 initially said that they

found the officer truthful, both jurors clarified that they would listen to the testimony

with an open mind and reserve judgment. In any event, the State did not call Officer

Persinger and ultimately presented evidence regarding appellant’s arrest for driving

while intoxicated and unlawful possession of a firearm by a felon through Sergeant

Barnhardt.

      Based upon the particular facts of this case and the evidence presented to the

trial court, we conclude the trial court did not abuse its discretion by denying

appellant’s motion for mistrial. We overrule appellant’s fourth issue.

   IV.    Modification of Judgment

      In a single cross issue, the State requests that we modify the judgment. This

Court may modify the trial court’s judgment to make the record speak the truth when

it has the necessary data and information to do so. TEX. R. APP. P. 43.2(b); Bigley v.

State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d

526, 529 (Tex. App.—Dallas 1991, pet. ref’d).

      The State initially requests that we modify the judgment to show the sex-

offender registration requirements apply.       The judgment shows appellant was

convicted of continuous sexual abuse of a child pursuant to section 21.02 of the penal

code. TEX. PENAL CODE ANN. § 21.02. An offense under section 21.02 is a

“reportable conviction” under chapter 62 of the Texas Code of Criminal Procedure,

which governs the sex-offender registration program. TEX. CODE CRIM. PROC. ANN.

                                         –18–
art. 62.001(5)(A). A person with a reportable conviction is required to register as a

sex offender. Id. art. 62.051(a); Crabtree v. State, 389 S.W.3d 820, 825 (Tex. Crim.

App. 2012). When a person is convicted of an offense for which registration for a

sex offense is required under chapter 62, the judgment must include (1) a statement

that the registration requirements of that chapter apply to the defendant and (2) a

statement of the age of the victim. TEX. CODE CRIM. PROC. ANN. art. 42.01 § 1(27).

      The judgment does not state appellant is required to register as a sex offender,

and lists “N/A” as the age of the complainant. Because appellant is subject to the

sex-offender registration requirements, the judgment is incorrect. We sustain the

State’s cross issue.

                                   CONCLUSION

      We modify the trial court’s judgment to reflect that the sex-offender

registration requirements apply and that L.P. was twelve years old at the time of the

offense. As modified, we affirm the trial court’s judgment.




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE
DO NOT PUBLISH
TEX. R. APP. P. 47
191135F.U05




                                        –19–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

CORNELIUS ASHLEY PALMER,                      On Appeal from the 292nd Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F-1814053-V.
No. 05-19-01135-CR          V.                Opinion delivered by Justice
                                              Schenck. Justices Smith and Garcia
THE STATE OF TEXAS, Appellee                  participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      To reflect that sex-offender registration requirements apply and that
      the complainant was twelve years old at the time of the offense.

As REFORMED, the judgment is AFFIRMED.


Judgment entered this 19th day of March, 2021.




                                       –20–